961 F.2d 1576
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack BURNINGTREE, Plaintiff-Appellee,v.Edward J. HOLLAND, Jr., Defendant-Appellant,v.JOBETE MUSIC COMPANY, INC;  Motown Record Corporation, Defendants,v.UNITED STATES of America, Defendant-Appellee.
No. 91-1229.
United States Court of Appeals, Sixth Circuit.
April 29, 1992.

Before DAVID A. NELSON, BOGGS and KRUPANSKY, Circuit Judges.
PER CURIAM:


1
The defendant-appellant, Edward J. Holland, Jr., has appealed from an order of the district court directing the clerk of court to disburse certain funds held in the court's depository to the United States of America and Jack Burningtree pursuant to an agreement settling a priority dispute between the United States for unpaid federal income taxes and Burningtree for an unsatisfied judgment against Holland.   The funds were deposited with the court by Jobete Music Company and represented the royalty payments due Holland from the sale of music and songs he had composed.   After ordering the payment, the district court dismissed the instant garnishment action as moot and remanded the principal case to the state court.


2
Holland charged that the district court was without subject matter jurisdiction over the garnishment action, that it incorrectly dismissed the garnishment proceedings as moot, and that neither the United States nor Burningtree was entitled to the interpled funds.   Each of these claims is without merit, and the order of the district court entered January 11, 1991 ( Burningtree v. Holland, 760 F.Supp. 118 (E.D.Mich.1991)) is AFFIRMED for the reasons expressed therein.